NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 1, 2015* 
                                  Decided June 4, 2015 
                                              
                                          Before 
 
                        JOEL M. FLAUM, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐3782 
 
LARRY ORUTA,                                      Appeal from the United States District 
       Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                  Eastern Division. 
       v.                                          
                                                  No. 14 C 7164 
CONTINENTAL AIR TRANSPORT,                         
INC., et al.,                                     Thomas M. Durkin, 
       Defendants‐Appellees.                      Judge. 
                                               

                                        O R D E R 

       Larry Oruta appeals from the dismissal of his civil complaint for failure to state a 
claim for relief. We dismiss the appeal.   
        


                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3782                                                                              Page 2 
 
        Oruta purported to bring a class‐action lawsuit on behalf of himself and one 
other, raising disparate allegations in which he alludes to deficiencies in state 
proceedings for workers’ compensation, an unlawful arrest, and exposure to asbestos in 
county jail. The district court described the complaint as “incomprehensible,” dismissed 
it without prejudice for failure to state a claim for relief, and identified other defects 
relating to Oruta’s attempt to bring a class action. Oruta amended his complaint, 
restyling it as one under 42 U.S.C. § 1983 and naming only himself as the plaintiff. The 
district court concluded that Oruta had not cured the deficiencies identified in its earlier 
order and dismissed the suit with prejudice.   
         
        On appeal Oruta contests the district court’s ruling and insists that he rectified the 
court’s concerns by dropping his fellow plaintiff and abandoning his attempt to pursue a 
class action. Oruta may have fixed those two issues, but he has not articulated any 
reason to disturb the district court’s conclusion that the allegations in his amended 
complaint do not give rise to any cognizable federal claim. Because Oruta fails to 
illuminate how his amended complaint alleges sufficient facts to state a plausible claim 
for relief, we are left with nothing to review and thus dismiss the appeal. See FED. R. APP. 
P. 28(a)(8)(A); Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014); Anderson v. 
Hardman, 241 F.3d 544, 545 (7th Cir. 2001). 
         
                                                                         APPEAL DISMISSED.